Citation Nr: 1046268	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran's Notice of Disagreement received in April 2008 
initiated appeal of VA's denial of service connection for 
bilateral hearing loss and tinnitus; however in November 2008 the 
RO granted service connection for left ear hearing loss and 
tinnitus.  Because the appellant was awarded service connection 
for these disabilities, these issues are no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Therefore, only the issue of service connection for right 
ear hearing loss remains on appeal. 

The Board observes that the Veteran withdrew his request for a 
Board hearing in a letter received in March 2009.



FINDING OF FACT

The competent evidence is at least in equipoise as to whether the 
Veteran's right ear hearing loss is causally related to in-
service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  Any error in the failure to 
provide notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for right ear hearing loss.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be awarded for certain 
disabilities, such as organic diseases of the nervous system, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107. 

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or higher; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Use of 38 C.F.R. § 3.385 to 
define a disability under 38 U.S.C.A. § 1110 as it pertains to 
hearing loss has been recognized by the Court as a reasonable 
interpretation of the statute.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).

The Veteran contends that he has right ear hearing loss due to 
his active military service.  Upon the Veteran's October 1967 
enlistment examination, no notation was made as to a preexisting 
hearing impairment, rather the Veteran indicated that he had not 
experienced ear trouble, and his ears were noted to be normal.  
His June 1970 separation examination indicated the same.  The 
Veteran's service treatment records do not reflect any complaints 
of or treatment for hearing-related problems.  

In a March 2008 private examination at Western Oklahoma Hearing, 
audiological examination revealed the Veteran's puretone 
thresholds were above 40 decibels (dB) at 500 and 1000 hertz 
(Hz).  The Veteran was noted to have trouble hearing on the 
telephone when using the right ear.  The Veteran reported 
excessive noise exposure from artillery, gunfire, and explosives 
while serving in the military.  He indicated that he had worked 
in construction, as a restaurant worker and as a counselor after 
service.  He expressed that he was having difficulty 
understanding conversations in some listening situations.  The 
examiner summarized the puretone audiometry results as indicating 
a moderate to mild sensorineural hearing loss in the right ear.  
The examiner noted that the middle ear movement was normal 
bilaterally, and word recognition in quiet settings was excellent 
bilaterally.  The testing results indicated a significant 
difference in hearing between the right and the left ear, with 
the right ear being poorer at 250 to 1000 hertz.  Otoscopic 
examination revealed excess cerumen bilaterally.  The examiner 
concluded that it was possible that exposure to noise while he 
was in the military could have contributed to his hearing loss, 
and reasoned that further investigation was needed. 

A September 2008 VA audiological examination revealed the 
Veteran's puretone thresholds, in dB, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
35
35
20
25
20
      
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

At the examination, the Veteran reported a history of military 
noise exposure to include rifle fire, and specific incidents when 
a rifle went off close to his head, and an ammunition dump was 
blown up close to him.  The Veteran had no significant post-
service occupational noise exposure, except to power tools, with 
the use of hearing protection.  On examination, the audiologist 
indicated "mild low frequency sensorineural hearing loss for the 
right ear"; however, the examiner opined that the Veteran had 
"normal hearing by VA standards for the right ear."  In 
addition, word recognition scores were recorded at 96 percent for 
the right ear.  In a subsequent addendum, the examiner opined 
that although the Veteran had "right sided mild low frequency 
sensorineural hearing loss," because he did not have a 40dB loss 
at 500Hz or any of the higher frequencies, he did not meet the VA 
criteria for a hearing loss disability.  

The VA examination does not reflect a current disability as 
defined by VA at 38 C.F.R. § 3.385 for hearing loss; however, the 
private record reflects a current right ear disability, and as 
such the evidence is at least in equipoise.  Under the benefit-
of-the-doubt rule, for the Veteran to prevail, there need not be 
a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, the Board finds the Veteran has a current right ear 
disability.  

With respect to in-service injury, the Veteran asserts that he 
sustained acoustic trauma from gunfire, artillery, and 
explosives, and that he has experienced hearing loss since 
service.  In a statement received in April 2007, the Veteran 
described an instance just before he left Vietnam in which a gun 
was fired by someone standing directly behind him, and the noise 
hurt his right ear.  He explained that following his return from 
Vietnam his right ear bled from a busted ear drum while he was 
swimming five feet below water.  In August 2008, the Veteran 
submitted a statement describing an experience in which an 
ammunition dump was blown up, causing an explosion which hurt his 
ears for several weeks.  

Regarding etiology, in a March 2008 private medical note, the 
audiologist opined that it was possible that the Veteran's 
exposure to noise in the military contributed to his hearing 
loss.  In the VA examination there was an absence of analysis 
regarding a possible nexus between the Veteran's hearing loss and 
his in-service noise exposure, because the examiner found there 
was no current disability.  Further, service connection has been 
granted for left ear hearing loss based on this same evidence.  
Because there is an equipoise of the evidence, the Board resolves 
all reasonable doubt in favor of the Veteran, and finds that the 
available evidence supports the conclusion that the right ear 
hearing loss was incurred in service.

Consequently, the Board finds the evidence of record supports 
service connection for the Veteran's right ear hearing loss.  As 
a preponderance of the evidence supports the award of service 
connection, the benefit-of-the-doubt doctrine is applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 
(1991).


ORDER

Service connection for right ear hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


